DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communication filed on 02/07/2022.


Examiner's Statement of reason for Allowance
The following is an examiner's statement of reasons for allowance:

Claims 21-40 are allowed.

After carefully considering the amendment made under rule 312, after Notice of Allowance, submitted on 02/07/2022. The amendment corrects minor informalities/language, without changing the scope of the claim(s). The Examiner concludes that Notice of Allowance, mailed out on 11/16/2021, has not been impacted by this Amendment consideration.

Therefore, claims are still allowable over the amendment made under rule 312.
Please, see Examiner's Statement of Reasons for Allowance recited on the Notice of Allowance mailed on 11/16/2021 for details.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO WANG whose telephone number is (313)446-6644.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
	


/C.W./        Examiner, Art Unit 2439     



/JAHANGIR KABIR/        Primary Examiner, Art Unit 2439